FILED
                              NOT FOR PUBLICATION
                                                                             NOV 26 2019
                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                )     No. 18-50351
                                         )
      Plaintiff-Appellee,                )     D.C. No. 3:18-cr-00832-JAH-1
                                         )
      v.                                 )     MEMORANDUM*
                                         )
MARIA DE LOURDES ACOSTA,                 )
                                         )
      Defendant-Appellant.               )
                                         )

                      Appeal from the United States District Court
                         for the Southern District of California
                       John A. Houston, District Judge, Presiding

                       Argued and Submitted November 14, 2019
                                 Pasadena, California

Before: FERNANDEZ, M. SMITH, and MILLER, Circuit Judges.

      Maria de Lourdes Acosta appeals her sentence for failure to surrender to

serve her sentence1 for a drug offense conviction.2 We affirm.



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1
       See 18 U.S.C. § 3146(a)(2), (b)(1)(A)(i) (hereafter “self-surrender
offense”).
      2
          See 21 U.S.C. §§ 952, 960 (hereafter “underlying offense”).
      Acosta first challenges her sentence of imprisonment and supervised release

on the basis that the district court committed procedural error when it failed to

order a new presentence report (“PSR”) and did not explain its reasons for the lack

of a need therefor on the record. Because that claim was not made to the district

court, we review for plain error. See Fed. R. Crim. P. 52(b); see also United States

v. Depue, 912 F.3d 1227, 1232–33 (9th Cir. 2019) (en banc); United States v.

Potter, 895 F.2d 1231, 1238 & n.6 (9th Cir. 1990). We, of course, apply the usual

elements of plain error review. See United States v. Olano, 507 U.S. 725, 732–37,

113 S. Ct. 1770, 1777–79, 123 L. Ed. 2d 508 (1993); Depue, 912 F.3d at 1232.

      In the case at hand, we agree that the district court did commit error that was

plain when it failed to order a PSR regarding the self-surrender offense, and did not

explain the reasons for that choice on the record. See Fed. R. Crim. P. 32(c)(1);

USSG §6A1.1;3 United States v. Turner, 905 F.2d 300, 300–02 (9th Cir. 1990).4



      3
       Unless otherwise stated, all references to the United States Sentencing
Guidelines are to the November 1, 2016, version.
      4
        The court in Turner did not explicitly set forth the standard of review that it
was applying, but based upon its discussion, the defendant could have satisfied the
plain error standard. Certainly nothing suggests that Turner saw the error as a
member of that “very limited class of errors that trigger automatic reversal.”
United States v. Davila, 569 U.S. 597, 611, 133 S. Ct. 2139, 2149, 186 L. Ed. 2d
139 (2013) (internal quotation marks omitted); see also United States v. Marcus,
560 U.S. 258, 263, 130 S. Ct. 2159, 2164–65, 176 L. Ed. 2d 1012 (2010).

                                           2
However, it is equally clear that Acosta’s rights were not substantially affected,

that is to say that on this record she has not “demonstrated a reasonable probability

that [she] would have received a different sentence if the district court had”

ordered a whole new PSR rather than proceeding as it did. United States v.

Waknine, 543 F.3d 546, 554 (9th Cir. 2008); see also Depue, 912 F.3d at 1234–35.

Unlike the record in Turner, 905 F.2d at 300–02, the record here shows that the

district court ordered an update of the PSR for the underlying offense, that Acosta

was interviewed by the probation officer, that her explanations were included in

the updated PSR, and that the parties were able to (and did) present their positions

to the district court at the sentencing hearing. Nothing before us indicates that

there was some relevant and helpful information available which would have made

an iota of difference in the sentence.5 Thus, we see no basis for exercising our

discretion under the fourth step of plain error review. See Depue, 912 F.3d at

1232.

        Acosta also attacks the district court’s fixing of her term of supervised

release at the midpoint of the Guideline range. See USSG §5D1.2(a)(2) (range of

one to three years). Beyond the flaw pointed to above, she argues that the district

court did not explicitly state the lowest point in that range—one year. However,


        5
            See United States v. Whitworth, 856 F.2d 1268, 1287–88 (9th Cir. 1988).

                                             3
the district court did state the maximum sentence of imprisonment, and from that

the range for Guideline purposes inexorably followed. See 18 U.S.C.

§ 3146(b)(1)(A)(i) (imprisonment for ten years maximum); id. § 3559(a)(3) (class

C felony); id. § 3583(b)(2) (supervised release of not more than three years);

USSG §5D1.2(a)(2) (sentencing range); cf. United States v. Cope, 527 F.3d 944,

951 (9th Cir. 2008). The district court did not commit a plain error. Also, even if

there were error, it surely did not affect Acosta’s substantial rights. Acosta’s two-

year supervised release term for the self-surrender offense will run concurrently

with her four-year supervised release term for the underlying offense. And on this

record, there is no reason to think that the district court would have imposed less

than a two-year term of supervised release for the self-surrender offense. Indeed, it

actually considered the possibility of running that term consecutive to the

supervised release term for the underlying offense. We see no basis to exercise our

discretion pursuant to the fourth step of plain error review.

      AFFIRMED.




                                           4